Exhibit 10.2
NII HOLDINGS, INC.
Nonqualified Stock Option Agreement
(NII Employees)
     WHEREAS,                                          (the “Optionee”) is an
employee of NII Holdings, Inc. (the “Company”) or one of its subsidiaries;
     WHEREAS, the execution of a stock option agreement in the form hereof has
been authorized to establish and evidence the principal terms and conditions
applicable to an option grant made to Optionee on                      (the
“Date of Grant”) pursuant to authorization by a resolution of the Compensation
Committee of the Board of Directors (the “Committee”) of the Company that was
duly adopted on                                ; and
     WHEREAS, the option granted to Optionee by resolution of the Committee, on
the terms set forth herein, is intended to be a nonqualified stock option and
shall not be treated as an “incentive stock option” within the meaning of that
term under Section 422 of the Internal Revenue Code of 1986 (the “Code”).
     NOW, THEREFORE, pursuant to the Company’s 2004 Incentive Compensation Plan,
as in effect on the date hereof (the “Plan”) and subject to the terms and
conditions thereof and the terms and conditions hereinafter set forth, the
Company hereby grants to the Optionee a nonqualified stock option (the “Option”)
to purchase                                          shares of the Company’s
Common Stock, par value $.001 per share (“Common Stock”), at an exercise price
per share of Common Stock equal to                                          ,
such price being the Fair Market Value of the Common Stock on the Date of Grant
(“Option Price”).
     1. Vesting of Option.
     (a) Unless terminated as hereinafter provided, the Option shall become
exercisable (or “vest”) with respect to thirty three and one third percent (33
1/3%) of the shares of Common Stock covered hereby on the first anniversary of
the Date of Grant, an additional thirty three and one third percent (33 1/3%) of
the shares of Common Stock covered hereby on the second anniversary of the Date
of Grant, and the remaining thirty three and one third percent (33 1/3%) of the
shares of Common Stock covered hereby on the third anniversary of the Date of
the Grant, in each case for so long as the Optionee remains in the continuous
employ of the Company or a subsidiary.
     (b) Notwithstanding the provisions of Section 1(a) hereof, the Option shall
become immediately and fully exercisable if the Optionee (i) dies or becomes

 



--------------------------------------------------------------------------------



 



disabled (within the meaning of Code Section 22(e)(3)) while in the employ of
the Company or a subsidiary or (ii) retires from employment with the Company or
a subsidiary at or after age 65 or at an earlier age with the consent of the
Committee.
     (c) To the extent that the Option shall have become exercisable in
accordance with the terms of this Section 1, it may be exercised in whole or in
part from time to time thereafter.
     2. Termination of Option. The Option shall terminate automatically and
without further notice on the earliest of the following dates:

  (a)   Ninety days after the date on which the Optionee ceases to be an
employee of the Company or a subsidiary for any reason other than death or
disability or retirement at or after age 65 or at an earlier age with the
consent of the Committee;     (b)   one year after the date on which the
Optionee ceases to be an employee of the Company or a subsidiary by reason of
death or disability or retirement at or after age 65 or at an earlier age with
the consent of the Committee; or     (c)   ten years after the Date of Grant;

provided, however, if the Optionee commits an act that the Committee determines
to have been intentionally committed and detrimental to the interests of the
Company or a subsidiary, the Option shall terminate on the date of that
determination notwithstanding any of the foregoing provisions of this Section 2.
     3. Payment of Option Price and Tax Withholding. The Option Price and any
required tax withholding shall be payable (a) in cash in the form of currency or
check or other cash equivalent acceptable to the Company, (b) for only the
Option Price, by actual or constructive transfer to the Company of
nonforfeitable, nonrestricted shares of Common Stock that have been owned by the
Optionee for at least six months prior to the date of exercise, or (c) by any
combination of the methods of payment described in Sections 3(a) and 3(b)
hereof. Nonforfeitable, nonrestricted shares of Common Stock that are
transferred by the Optionee in payment of all or any part of the Option Price
shall be valued on the basis of their Fair Market Value as of the day preceding
the exercise date. The requirement of payment in cash shall be deemed satisfied
if the Optionee makes arrangements that are satisfactory to the Company with a
broker that is a member of the National Association of Securities Dealers, Inc.
to sell a sufficient number of the shares of Common Stock, which are being
purchased pursuant to the exercise, so that the net proceeds of the sale
transaction will at least equal the amount of the aggregate Option Price and tax
withholding and pursuant to which the broker undertakes to deliver to the
Company the amount of the aggregate Option Price and tax

2



--------------------------------------------------------------------------------



 



withholding not later than the date on which the sale transaction will settle in
the ordinary course of business.
     4. Change in Control. Upon a Change in Control this Option shall become
immediately and fully exercisable if (a) the Option is not assumed, replaced or
converted to an equivalent award by the surviving entity (or affiliate thereof)
for securities tradable on an established securities market, or (b) the Option
is amended, replaced or converted to an equivalent award by the surviving entity
(or an affiliate thereof) for securities tradable on an established securities
market and the Optionee’s employment is terminated within twenty-four
(24) months following the Change in Control under circumstances that entitle the
Optionee to severance pursuant to the NII Holdings, Inc. Change of Control
Protection Plan or the NII Holdings, Inc. Severance Policy or any substitutes or
successors to such plans or policies in effect immediately preceding the Change
in Control.
     5. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable United States federal and state securities laws, as well as
foreign laws, where applicable; provided, however, notwithstanding any other
provision of this agreement, the Option shall not be exercisable if the exercise
thereof would result in a violation of any such law.
     6. Transferability and Exercisability. Neither the Option nor any interest
therein may be transferred by the Optionee except by will or the laws of descent
and distribution or as otherwise permitted by the Plan, and except as otherwise
permitted by the Plan, the Option may not be exercised during the lifetime of
the Optionee except by the Optionee or, in the event of the Optionee’s legal
incapacity, by the Optionee’s guardian or legal representative acting on behalf
of the Optionee in a fiduciary capacity under state law and court supervision.
     7. Adjustments. The Committee shall make any adjustments in the Option
Price and the number or kind of shares of stock or other securities covered by
the Option that the Committee may determine to be equitably required in the
event that (a) the Company (i) effects one or more stock dividends, stock
split-ups, subdivisions or consolidations of shares, (ii) engages in a
transaction to which Code Section 424 applies, or (b) there occurs any other
event which, in the judgment of the Committee necessitates such action. Any such
adjustment shall be made in compliance with Treasury Regulation Section 1.424-1
and Code Section 409A.
     8. Withholding Taxes. If the Company shall be required to withhold any
United States federal, state, local or foreign income, social or other tax in
connection with any exercise of the Option, the Optionee shall pay the tax or
make provisions that are satisfactory to the Company for the payment thereof
concurrent with the payment of the Option Price.

3



--------------------------------------------------------------------------------



 



     9. Right to Terminate Employment and Change Employment Terms. No provision
of this agreement shall confer on the Optionee any right to continue in the
employ or service of the Company or a subsidiary or in any way affect any right
or power that the Company or a subsidiary may otherwise have to terminate the
employment or service of the Optionee or to change any terms of Optionee’s
employment at any time with or without assigning a reason therefore.
     10. Relation to Other Benefits. Any economic or other benefit to the
Optionee under this agreement or the Plan shall not be taken into account in
determining any benefits to which the Optionee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a subsidiary.
     11. Amendments. Any amendment to the Plan effected after the date hereof
shall be deemed to be an amendment to this agreement to the extent that the
amendment is applicable hereto; provided, however, that no such amendment shall
adversely affect the right of the Optionee with respect to the Option without
the Optionee’s consent.
     12. Severability. In the event that one or more of the provisions of this
agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     13. Governing Law. This agreement is made under, and shall be construed in
accordance with, the laws of the State of Delaware.
     14. Capitalized Terms. Capitalized terms that are used but not defined
herein are used herein as defined in the Plan.
     15. Data Privacy Consent. As a condition of the grant of the Option,
Optionee consents to the collection, use and transfer of personal data as
described in this paragraph. Optionee understands that the Company and its
subsidiaries hold certain personal information about him or her, including his
or her name, home address and telephone number, date of birth, social security
or identity number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in his or her favor, for the purpose of managing and administering
the Plan (“Data”). Optionee further understands that the Company and/or its
subsidiaries will transfer Data amongst themselves as necessary for the purpose
of implementation,

4



--------------------------------------------------------------------------------



 



administration and management of his or her participation in the Plan, and that
the Company and/or any of its subsidiaries may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. Optionee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as the U.S. or Asia.
He or she authorizes them to receive, possess, use, retain and transfer, in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
to a broker or other third party with whom he or she may elect to deposit any
shares of stock acquired upon exercise of the Option, such Data as may be
required for the administration of the Plan and/or the subsequent holding of
shares of stock on his or her behalf.
     16. Notice. Any notice or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered or mailed by
United States registered or certified mail, postage prepaid, return receipt
requested, to the following addresses:

     
If to the Company:
  NII Holdings, Inc.
1875 Explorer Street, Suite 1000
Reston, VA 20190
Attn: Gary D. Begeman, Vice President,
General Counsel and Secretary
 
   
If to Optionee:
 
 
 
 
 
 
 
 

Any such notice shall be deemed to have been given (a) on the date of postmark,
in the case of notice by mail, or (b) on the date of delivery, if delivered in
person.
     17. Fractional Shares. Fractional shares shall not be issuable hereunder,
and when any provision hereof may entitle the Optionee to a fractional share
such fraction shall be disregarded.
     18. Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.
     19. Optionee Bound by Plan. The Optionee hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on
its behalf as of                                          .

            NII HOLDINGS, INC.
      By:           Gary D. Begeman        Vice President, General Counsel and
Secretary     

     The undersigned Optionee hereby acknowledges receipt of an executed
original of this Agreement and accepts the Option granted hereunder, subject to
the terms and conditions of the Plan and the terms and conditions hereinabove
set forth.

                        Name:         Optionee         Date:     

     Please return the signed original of this entire Agreement to:
NII HOLDINGS, INC.
1875 Explorer Street, Suite 1000
Reston, VA 20190
Attn: Sonia Davila

6